[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                             JULY 5, 2005
                            No. 04-14954                   THOMAS K. KAHN
                        Non-Argument Calendar                  CLERK
                      ________________________

                 BIA Nos. A95-226-084 & A95-226-085


CARLOS ARIEL HERNANDEZ SIERRA,
ANDREA LILIANA ZAMBRANO QUINTERO,

                                                            Petitioners,

                                 versus


U.S. ATTORNEY GENERAL,

                                                            Respondent.


                      ________________________

                  Petition for Review of an Order of the
                      Board of Immigration Appeals
                     _________________________

                            (July 5, 2005)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Carlos Ariel Hernandez-Sierra and Andrea Liliana Zambrano Quintero,

Colombian nationals, petition for review from a final order of removal. The

Petitioners, who are husband and wife, contend that the Immigration Judge (IJ)

erred in denying their asylum applications as untimely. The Petitioners assert that

their failure to file timely for asylum is excusable, because they were defrauded by

a non-lawyer who promised but failed to assist them in applying for asylum. The

Petitioners also contend that 8 U.S.C. section 1158(a)(2)(B), which establishes a

one-year deadline to file an asylum application, violates the Supremacy Clause,

because it allegedly conflicts with the United Nations Convention on the Status of

Refugees. The Petitioners finally contend that the IJ erred in denying them asylum

and withholding of removal under the Immigration and Naturalization Act, because

they allegedly established a well-founded fear of persecution from the ELN and the

FARC, two Colombian paramilitary groups. We deny the petition.

      We lack jurisdiction to consider the Petitioners’ argument regarding the

denial of their asylum claims as untimely. Under section 1158(a)(2)(B), an alien

may not apply for asylum unless the alien can prove that the application for asylum

was filed within one year of the alien’s arrival in the United States. Although a

late application for asylum can be considered if changed or extraordinary

circumstances exist, the evaluation of those circumstances is committed to the sole

discretion of the Attorney General. See 8 U.S.C. § 1158(a)(3). The decision of the
                                          2
Attorney General “is not reviewable by any court.” Fahim v. U.S. Att’y Gen., 278

F.3d 1216, 1217 (11th Cir. 2002) (per curiam). We dismiss the petition with

regard to this issue.

       We reject the Petitioners’ Supremacy Clause challenge to section

1158(a)(2)(B). Article 33 of the Refugee Convention, which forbids the expulsion

or return of refugees under certain circumstances, is not self-executing, and it was

not implemented by Congress. Haitian Refugee Ctr. v. Baker, 949 F.2d 1109,

1110 (11th Cir. 1991); see also INS v. Stevic, 467 U.S. 407, 428 n.22, 104 S. Ct.

2489, 2500 n.22 (1984). Because the Refugee Convention “provides no

enforceable rights to [aliens],” Haitian Refugee Ctr., 949 F.2d at 1110, section

1158(a)(3) does not violate the Supremacy Clause.

       Finally, the Petitioners cannot establish that the IJ erred by denying the

Petitioners’ request for withholding of removal. To qualify for withholding of

removal based on political persecution, an alien must establish that it is more likely

than not he will be persecuted upon return to his country. Sepulveda v. United

States Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005) (per curiam). This

standard is “more stringent” than for asylum. Id. An alien can prove eligibility for

withholding of removal by demonstrating either past persecution or a likelihood of

future persecution on account of the alien’s political opinion. Antipova v. United

States Att’y Gen., 392 F.3d 1259, 1264 (11th Cir. 2004). Persecution on the basis
                                           3
of mere refusal to cooperate with a guerilla group fails to demonstrate eligibility

for withholding of removal. Sanchez v. United States Att’y Gen., 392 F.3d 434,

438 (11th Cir. 2004) (per curiam).

      The Petitioners contend they established a well-founded fear of persecution

on account of their political opinion, but we cannot reverse the factual findings of

the IJ unless the record compels it. Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1287 (11th Cir. 2005). The record in this case does not compel a contrary result.

Substantial evidence supports the findings of the IJ. See id.

      The evidence presented at the asylum hearing showed that the guerillas

harassed relatives of the Petitioners because they refused to cooperate with the

guerillas, not because of their political opinion. Hernandez-Sierra testified that the

ELN murdered his father and his uncle for refusing to cooperate, and that another

uncle was murdered for refusing to provide the ELN with land and cattle. What is

lacking is any evidence that those family members were persecuted on account of

Hernandez-Sierra’s political activities.

      The evidence of persecution of the Petitioners is scant. Hernandez-Sierra

stated that when he was approached by the ELN and asked to pass out brochures,

he was told that “the same thing would happen to him that happened to other

members of his family” if he did not cooperate, and when Hernandez-Sierra later

refused to hand out brochures, he allegedly received several threatening phone
                                           4
calls stating that he would be killed if he did not cooperate. We have explained

before that “menacing telephone calls and threats . . . do not rise to the level of past

persecution.” Sepulveda, 401 F.3d at 1231.

      Even the evidence of genuine persecution of a relative of the Petitioners is

equivocal. Although Hernandez-Sierra’s uncle was allegedly murdered by the

FARC after the uncle was elected mayor, Hernandez-Sierra’s cousin replaced the

uncle as mayor and was not harassed by either the FARC or the ELN. That

evidence supports the finding of the IJ that the Petitioners failed to establish past

persecution or a well-founded fear of future persecution. See INS v.

Elias-Zacarias, 502 U.S. 478, 482-83, 112 S. Ct. 812, 815-16 (1992); see also

Sanchez, 392 F.3d at 438. The IJ, therefore, did not err in denying withholding of

removal.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                            5